Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Horii; Sadayoshi et al. (US 20090061648 A1). Horii teaches a deposition apparatus, comprising: a chamber (202; Figure 1,3) providing a specific internal space (201; Figure 1,3), the chamber (202; Figure 1,3) comprising a stage (203; [0040]; Figure 1,3) disposed in the internal space (201; Figure 1,3) and on which a target substrate (200; Figure 1,3; [0040]) is disposed; a first supplying part (vt3; Figure 1,8; [0057]-Applicant’s SM1; Figure 2) connected to the chamber (202; Figure 1,3) via a first supply line (213; Figure 1-Applicant’s SML1; Figure 2); a precursor supplying part (20t; Figure 1; [0055]-Applicant’s PM; Figure 2) filled with an organic material and a deposition material, and connected to the first supplying part (213; Figure 1,8; [0057]-Applicant’s SM1; Figure 2) via a gas line (213t; Figure 1,8; [0057-Applicant’s GSLx; Figure 2); a gas supply part (230a; Figure 1-not shown by Applicants; assumed to be Applicant’s GS, GSx; Figure 2,3) filled with a reaction gas and connected to the first supplying part (213; Figure 1,8; [0057]-Applicant’s SM1; Figure 2) via the gas line (213t; Figure 1,8; [0057-Applicant’s GSLx; Figure 2); a second supplying part (213s; Figure 1,8; [0057]-Applicant’s SM2; Figure 2) spaced apart from the first supplying part (vt3; Figure 1,8; [0057]-Applicant’s SM1; Figure 2), connected to the chamber (202; Figure 1,3) via a second supply line (piping between vs3 and 213-Applicant’s SML2; Figure which directly connects the second supplying part (213s; Figure 1,8; [0057]-Applicant’s SM2; Figure 2) to the chamber (202; Figure 1,3), and filled with a second material (220s; Figure 1) including an organic solvent which decomposes the organic material of the first material; and a shower head (240; Figure 2; [0046] see common 210) disposed in the internal space (201; Figure 1,3) and connected (via 213; Figure 1) to the first supplying part (vt3; Figure 1,8; [0057]-Applicant’s SM1; Figure 2) and the second supplying part (213s; Figure 1,8; [0057]-Applicant’s SM2; Figure 2), the shower head (240; Figure 2; [0046] see common 210) comprising a nozzle (“ventillation holes”; [0046]) injecting the first material (220t; Figure 1) or the second material (220s; Figure 1) toward the target substrate (200; Figure 1,3; [0040]), as claimed by claim 1. Applicant’s above and below italisized claim requirements are considered intended use claim requirements that do not further limit the structure of the claimed apparatus. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey,152 USPQ 235 (CCPA 1967); In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
Horii further teaches:
The deposition apparatus of claim 1, further comprising: a second supply line (piping between vs3 and 213-Applicant’s SML2; Figure 2) connecting the second supplying part (213s; Figure 1,8; [0057]-Applicant’s SM2; Figure 2) to the chamber (202; Figure 1,3), wherein the first material (220t; Figure 1) is provided to the shower head (240; Figure 2; 
The deposition apparatus of claim 1, further comprising a vacuum pump (264; Figure 1,3,8) connected to the chamber (202; Figure 1,3), as claimed by claim 3
The deposition apparatus of claim 3, further comprising: a pressure gauge (262; Figure 3; [0044]-”prescribed pressure”) measuring an internal pressure of the chamber (202; Figure 1,3); and a pressure controller (262; Figure 3; [0044]) connected to the pressure gauge (262; Figure 3; [0044]-”prescribed pressure”), wherein the pressure controller (262; Figure 3; [0044]) is connected (via 213; Figure 1) to the vacuum pump (264; Figure 1,3,8), as claimed by claim 4
The deposition apparatus of claim 1, further comprising a flow controller (224t; Figure 1) disposed between the precursor supplying part (20t; Figure 1; [0055]-Applicant’s PM; Figure 2) and the reaction gas supply part (230a; Figure 1-not shown by Applicants; assumed to be Applicant’s GS, GSx; Figure 2,3) to control a flow rate of the gas, as claimed by claim 6
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Horii; Sadayoshi et al. (US 20090061648 A1). Horii is discussed above. Horii does not teach:
The deposition apparatus of claim 1, wherein the first supply line (213; Figure 1-Applicant’s SML1; Figure 2) directly connects the first supplying part (vt3; Figure 1,8; [0057]-Applicant’s SM1; Figure 2) to the chamber (202; Figure 1,3), as claimed by claim 22
The deposition apparatus of claim 22, wherein the first supply line (213; Figure 1-Applicant’s SML1; Figure 2) and the second supply line (piping between vs3 and 213-Applicant’s SML2; Figure 2) are not physically connected to each other, as claimed by claim 23
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Horii to optimize Horii’s plumbing.
Motivation for Horii to optimize Horii’s plumbing is for simplifying Horii’s gas delivery components.
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Horii; Sadayoshi et al. (US 20090061648 A1) is cited as the closest prior art. See above for the claim analysis. Horii; Sadayoshi et al. (US 20090061648 A1) does not teach or suggest, alone or in combination, Horii’s deposition apparatus of claim 3, further comprising a cleaning line (Applicant’s CL; Figure 2) directly connects Horii’s vacuum pump (264; Figure 1,3,8) to the to .

Response to Arguments
Applicant's arguments filed February 22, 2022 have been fully considered but they are not persuasive.
Applicant states:
“
Nevertheless, it is respectfully submitted that HORII fails to disclose "a gas supplying part filled with a reaction gas and connected to the first supply part via the gas line; a second supplying part spaced apart from the first supplying part, connected to the chamber via a second supply line which directly connects the second supplying part to the chamber, and filled with a second material including an organic solvent which decomposes the organic material of the first material.
In particular, HORII does not teach "a second supplying part connected to the chamber via a second supply line which directly connects the second supplying part to the chamber. For example, the alleged second supply line (piping between vs3 and 213) does not directly connect the alleged second supplying part(213s) to the chamber (202) but connects the alleged second supplying part (213s) to the chamber (202) via the alleged first supply line (213).
“
In response, the Examiner has fully reconsidered the cited prior art and again affirms that Horii  indeed teaches a gas supply part (230a; Figure 1-not shown by Applicants; assumed to be Applicant’s GS, GSx; Figure 2,3) filled with a reaction gas and connected to the first supplying which directly connects the second supplying part (213s; Figure 1,8; [0057]-Applicant’s SM2; Figure 2) to the chamber (202; Figure 1,3), and filled with a second material (220s; Figure 1) including an organic solvent which decomposes the organic material of the first material. As noted in prior actions, Applicant’s above italisized claim requirements are considered intended use claim requirements that do not further limit the structure of the claimed apparatus. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey,152 USPQ 235 (CCPA 1967); In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/ Primary Examiner, Art Unit 1716